                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXCIO


UNITED STATES OF AMERICA,

                                Plaintiff,


vs.                                                         No. 19-cr-01304 JB



JOSE ARMANDO MIXTEGA-VILLEGAS,

                                Defendant.


                               UNOPPOSED MOTION TO WITHDRAW

COMES NOW Timothy W. Cornish, and herewith moves to withdraw as Mr. Mixtega-Villegas'

attorney in this matter and to appoint substitute counsel. As grounds he states as follows:

      1. That he was appointed to represent Mr. Mixtega-Villegas on April 7, 2020 (Doc. 57).

      2. Subsequent to the appointment he became aware of a conflict of interest through a conversation

         with the Government's attorney, Mr. Pfizenmayer, and through the Government's Notice of

         Related Cases (Doc. 49) on April 9, 2020. Specifically, he represents one of the listed

         defendant's is in said notice in the related matter.

      3. Moreover, due to the interrelated nature of the cases and the nature of the evidence he has

         concluded that any representation of Mr. Mixtega-Villegas in this matter could adversely affect

         his right to effective assistance of counsel under the Sixth Amendment to the United States

         Constitution.

      4. That he became aware of the potential conflict of interest before speaking to Mr. Mixtega –

         Villegas or reviewing any discovery or documentation other than the court docket.

      5. That withdrawal is required by the Rules of Professional Responsibility adopted by the New

         Mexico Supreme Court and in order to ensure effective assistance of counsel for Mr. Mixtega-
       Villegas under the Sixth Amendment.

   6. That he has spoken to Mr. Pfizenmayer who does not oppose the granting of the relief prayed

       for herein.

                                                       Respectfully Submitted,

                                                       s/timothy W. Cornish

                                                       Timothy W. Cornish
                                                       Attorney for Mr. Mixtega-Villegas
                                                       3808 Arlote Ave SE
                                                       Albuquerque, N. Mex. 87108
                                                       (505) 200 1885
                                                       e.mail: twc50@hotmail.com


I hereby certify that a true
copy of the foregoing was
provided to all parties entitled
to notice via the cm/ecf automated
filing system this 9th day of April, 2020,
s/Timothy w. Cornish
